DETAILED ACTION
The instant application having Application No. 17/234,981 has claims 1-28 pending, all of which are ready for examination by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in REPUBLIC OF KOREA on 10/08/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/20/2021 and 1/25/2022 and are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is unclear and indefinite as to whether both of the operations involving the host’s receipt of the data packet and the host’s transmission of the write data packet are meant to occur following the host’s receipt of the message UPIU, or whether only the host’s transmission of the write data packet is meant to occur following the host’s receipt of the message UPIU. The examiner has interpreted that both operations are meant to follow the host’s receipt of the message UPIU as per paragraph 6 of the specification. If the examiner’s interpretation is intended by the applicant, the examiner recommends amending the limitation (“wherein the host receives the read data packet through the first channel and transmits the write data packet through the second 20channel, after receiving the message UPIU.”) to state, “wherein, after receiving the message UPIU, the host: receives the read data packet through the first channel; and transmits the write data packet through the second 20channel.”
Claim 26 is unclear and indefinite as to whether the read data, the message, and another message are all meant to be “stored in the buffer memory and authorizing a transfer of the other write data”, or whether only the “another message” was meant to be characterized by this description. The examiner has interpreted the description to be applicable only to “another message” as per paragraph 82 of the specification. If the examiner’s interpretation was intended by the applicant, the examiner recommends amending the limitation (“determining that each of the read data, the message and another message, stored in the buffer memory and authorizing a transfer of other write data from the host to the memory system, are available”) to state “determining that each of the read data, the message and another message, where the another message is stored in the buffer memory and authorizes a transfer of other write data from the host to the memory system, are available”
Claim 27 is rejected for being dependent on a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-14, 17-18, and 20-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (US 20200285413 A1, hereinafter Uchida)
As per claim 1,
A memory system comprising: a memory device; a buffer memory configured to store at least one of a ready-to-transfer (RTT) UFS-Protocol-Information-Unit (UPIU) and a response UPIU and implemented separately from the memory device; and [Uchida teaches a memory device (memory system) comprising a memory (memory device) and a memory controller (para. 29, lines 1-2); Uchida teaches the controller contains queues (buffer memory) (para. 45, lines 3-4; also see fig. 1, #13 and #14); Uchida teaches write data transmission requests that can be sent to the host and causes the host to transmit write data to the memory device, where the write data transmission request may be a RTT UPIU (para. 55, lines 1-7); Uchida similarly teaches write or read completion status that can comprise a Response UPIU (para. 55, lines 13-15); Uchida teaches storing a write data transmission request (RTT UPIU) in the queues before transmitting it to the host (para. 68, lines 1-9)] a memory controller configured to acquire read data from the memory device in response to a read request received from an external host and transmit a read data packet including the read data to the external host [Uchida teaches the controller receiving a read command from the host, reading data from the memory, and transmitting the data to the host (para. 54, lines 1-5), where the read data transmitted by the controller may correspond to the claims’ read data as well as the read data packet], wherein when the at least one of the ready-to-transfer UPIU and the response UPIU stored in the buffer memory is present, the memory controller sends the at least one of the ready-to-transfer UPIU and the response UPIU to the external host before a transmission of the read data packet is completed [Uchida teaches an operation where a portion of a read data is transmitted to the host in response to a read command (para. 66, lines 1-5) and, in response to a write data transmission request (RTT UPIU) being stored in a queue (buffer), transmitting the write data transmission request (RTT UPIU) prior to transmitting the rest of the read data (para. 68, lines 1-9), where the transmission of the rest of the read data and the read completion status (see fig. 7 indicating a read completion status transmitted after the read data) may correspond to the completion of the read data packet transmission].  
As per claim 2, Uchida teaches all the limitations of claim 1 as shown above and further teaches:
wherein the buffer memory includes a first buffer memory storing the ready-to-transfer UPIU and a second buffer memory storing the response UPIU. [Uchida teaches an RTT UPIU or Response UPIU being stored in a queue (buffer) prior to being transmitted to host (para. 56, line1 – para. 57, line 4), where the queue may correspond to both the first and second buffer memory.]
As per claim 3, Uchida teaches all the limitations of claim 1 as shown above and further teaches:
wherein the memory controller divides the read data packet into a first sub-data packet and a second sub-data packet and sends the at least one of the ready-to-transfer UPIU and the response UPIU to the external host, between the first sub-data packet and the second sub-data packet. [Uchida teaches an operation where a portion (first sub-data packet) of a read data is transmitted to the host in response to a read command (para. 66, lines 1-5) and, in response to a write data transmission request (RTT UPIU) being stored in a queue (buffer), transmitting the write data transmission request (RTT UPIU) prior to transmitting the rest (second sub-data packet) of the read data (para. 68, lines 1-9).]
As per claim 4, Uchida teaches all the limitations of claim 3 as shown above and further teaches:
wherein a size of each of the first sub-data packet and the second sub-data packet is smaller than a size of the read data packet. [Uchida teaches transmitting read data in two portions, where the first portion (first sub-data packet) comprises a portion of the read data and the second portion (second sub-data packet) comprises the rest of the read data (para. 66, lines 3-5; para. 68, lines 8-90), where each of the two divided portions of the read data packet would necessarily be smaller than the read data packet.]
As per claim 5, Uchida teaches all the limitations of claim 3 as shown above and further teaches:
wherein a size of the first sub-data packet is different from a size of the second sub-data packet. [Uchida teaches transmitting read data in two portions, where the first portion (first sub-data packet) comprises a portion of head of the read data and the second portion (second sub-data packet) comprises the rest of the read data (para. 66, lines 3-5; para. 68, lines 8-90); where Uchida indicates the second portion of the read data may be larger than the first portion of the read data (see fig. 7(b) indicating a smaller rectangle representing the first portion and a larger rectangle representing the second portion)]
As per claim 7, Uchida teaches all the limitations of claim 1 as shown above and further teaches:
wherein the memory controller comprises a host interface including a first channel transmitting data to the external host and a second channel receiving data from the external host. [Uchida teaches a host I/F containing a receiver (second channel) for receiving commands and data from a host and a transmitter (first channel) for sending data to the host (para. 45, lines 1-7)]
As per claim 8, Uchida teaches all the limitations of claim 7 as shown above and further teaches:
wherein after the ready-to-transfer UPIU is transmitted to the external host through the first channel, the host interface outputs the read data packet through the first channel and receives a write data packet from the external host through the second channel, simultaneously. [Uchida teaches a sequence of operations where a write data transmission request (RTT UPIU) is transmitted from the controller’s transmitter to the host, following by read data also being transmitted while receiving write data from the host simultaneously (para. 68, lines 1-9; also see fig. 7(b) showing the receipt of the write data simultaneously taking place with the transmission of read data; also compare with the process described in fig. 7(a) described to be performed without an overlap between the write data receipt and read data transmission (para. 62, line 1 – para. 64, line 4)]
As per claim 9, Uchida teaches all the limitations of claim 8 as shown above and further teaches:
wherein the memory controller writes write data included in the write data packet to the memory device. [Uchida teaches that the memory controller provides instructions (writes) for writing data received from the host to the memory (memory device) (para. 35, lines 1-10)]
As per claim 10, Uchida teaches all the limitations of claim 7 as shown above and further teaches:
wherein the memory controller transmits the read data packet to the host interface as a first traffic class and transmits the at least one of the ready-to-transfer UPIU and the response UPIU to the host interface as a second traffic class having a higher priority than the first traffic class. [Uchida teaches control packets that can comprise RTT UPIU or Response UPIU (para. 56, lines 1-8); Uchida further teaches a control packet being added to a priority queue while other packets are added to a normal transfer queue (see fig. 3; para. 11, lines 1-3); Uchida teaches that its transfer packet selector prioritizes transmitting packets stored in the priority transfer queue over a normal queue (para. 24, lines 1-7), where being stored in the priority transfer queue may correspond to being a second traffic class and being stored in the normal transfer queue may correspond to being a first traffic class.]
As per claim 11, Uchida teaches all the limitations of claim 10 as shown above and further teaches:
wherein the memory controller writes information of the first traffic class to the read data packet and writes information of the second traffic class to the at least one of the ready-to-transfer UPIU and the response UPIU. [Uchida teaches using information in the header of a transfer packet to determine whether a or not a packet is a priority packet that needs to be preferentially transferred (para. 47, lines 1-14), where the information in the header of a packet may correspond to the traffic class information; Uchida further teaches that a CPU of the controller generates (writes) the packet transmission requests which are contained in the packet headers (para. 47, lines 1-10; para. 67, lines 1-3), where the CPU’s generation of the transmission requests may corresponds to writing the traffic information in the packets, and information causing control packets to be routed to priority queue (para. 56, lines 1-8; fig. 3) may correspond to second traffic class and the information causing other packets, where such non-RTT UPIU and non-Response UPIU packets may include read data packets, to be routed to normal priority queue may correspond to first traffic class information.]
As per claim 12,
An electronic device comprising: a memory system including a memory device storing data and a memory controller controlling the memory device [Uchida teaches a memory device (memory system) comprising a memory (memory device) and a memory controller (para. 29, lines 1-2)]; and a host connected to the memory system through a first channel and a second channel and configured to receive a read data packet from the memory system through the first channel and transmit a write data packet to the memory system through the second channel, wherein [Uchida teaches a host I/F containing a receiver (second channel) for receiving commands and data from a host and a transmitter (first channel) for sending data to the host (para. 45, lines 1-7); Uchida teaches the receiver (second channel) receiving write data from the host and the transmitter (first channel) sending read data to the host (para. 63, lines 1-5)]: when a message UPIU including information different from the read data packet is present, the memory system transmits the message UPIU to the host before a transmission of the read data packet is completed, and the host receives the read data packet and the message UPIU from the memory device through the first channel and controls the memory system while receiving the read data packet, in response to the message UPIU [Uchida teaches write data transmission requests that can be sent to the host and causes the host to transmit write data to the memory device, where the write data transmission request may be a RTT UPIU (para. 55, lines 1-7); Uchida similarly teaches write or read completion status that can comprise a Response UPIU (para. 55, lines 13-15), where the RTT UPIU and the Response UPIU may correspond to the claim’s message UPIU; Uchida teaches transmission of read data (read data or read data packet) to the host where, the entirety of the read data may be transmitted to the host in one sequence (para. 63, line 1 – para. 64, line 4), but, when a write data transmission request (RTT UPIU or message UPIU) is inserted into a priority queue (present), where a write data transmission request is necessarily different from a read data packet, the write data transmission request (RTT UPIU or message UPIU) is transmitted after a first portion of the read data but before the rest of the read data (before a transmission of the read data packet is completed) (para. 66, line 1 – para. 68, line 9), where, following the transmission of the write data transmission request (RTT UPIU), the transmission of the rest of the read data and the receipt of the write data from the host may happen simultaneously (para. 68, lines 1-9; also see fig. 7(b) showing the receipt of the write data simultaneously taking place with the transmission of read data; also compare with the process described in fig. 7(a) described to be performed without an overlap between the write data receipt and read data transmission (para. 62, line 1 – para. 64, line 4)].
As per claim 13, Uchida teaches all the limitations of claim 12 as shown above and further teaches:
wherein the host receives the read data packet through the first channel and transmits the write data packet through the second channel, after receiving the message UPIU [Uchida teaches a sequence of operations where the controller transmits a write data transmission request to the host (RTT UPIU or message UPIU), and following that transmission, transmits more read data while receiving write data from the host (para. 68, lines 1-9); Uchida teaches a host I/F containing a receiver (first channel) for receiving commands and data from a host and a transmitter (second channel) for sending data to the host (para. 45, lines 1-7); Uchida teaches the receiver receiving write data from the host and the transmitter sending read data to the host (para. 63, lines 1-5)].  
As per claim 14, Uchida teaches all the limitations of claim 12 as shown above and further teaches:
wherein the message UPIU comprises at least one of a ready-to-transfer UPIU and a response UPIU. [Uchida teaches write data transmission requests that can be sent to the host and causes the host to transmit write data to the memory device, where the write data transmission request may be an RTT UPIU (para. 55, lines 1-7); Uchida similarly teaches write or read completion status that can comprise a Response UPIU (para. 55, lines 13-15), where the RTT UPIU and the Response UPIU may correspond to the claim’s message UPIU]
As per claim 17,
A memory controller comprising: a host interface connected to a host; a memory interface connected to at least one memory device [Uchida teaches a controller comprising a host I/F and memory I/F (para. 39, lines 1-5), where the host I/F and the memory I/F are connected to a host and a memory, respectfully (see fig. 1, #1, 5, 11, and 4)]; and a controller configured to transmit a read data packet, generated by receiving read data from the memory device through the memory interface, and a message UPIU including information different from the read data packet to the host interface [Uchida teaches that its controller may read data from memory and transmit the read data to the host (transmitting a read data packet) (para. 35, lines 1-10); Uchida teaches that the memory I/F may communicate with the memory (memory device) by transmitting input and output signals that includes read data (para. 43, lines 1-8); Uchida teaches a sequence where a write data transmission request (RTT UPIU or message UPIU) may be transmitted between the portions of the read data (para. para. 66, lines 1-5; para. 68, lines 1-9; also see fig 7(b))], wherein: when the message UPIU is present while transmitting header information of the read data packet to the host interface, the controller divides the read data packet into a first sub-data packet and a second sub-data packet, and the host interface sequentially outputs the first sub-data packet, the message UPIU, and the second sub-data packet to the host [Uchida teaches transmission of read data (read data or read data packet) to the host where, the entirety of the read data may be transmitted to the host in one sequence (para. 63, line 1 – para. 64, line 4), but, when a write data transmission request (RTT UPIU or message UPIU) is inserted into a priority queue (present), the write data transmission request (RTT UPIU or message UPIU) is transmitted after a first portion of the read data but before the rest of the read data (dividing the read data packet) (para. 66, line 1 – para. 68, line 9), where, following the transmission of the write data transmission request (RTT UPIU or message UPIU), the transmission of the rest of the read data and the receipt of the write data from the host may happen simultaneously (para. 68, lines 1-9; also see fig. 7(b))].  
As per claim 18, Uchida teaches all the limitations of claim 17 as shown above and further teaches:
wherein a size of the first sub-data packet is less than or equal to a size of the second sub-data packet. [Uchida teaches transmitting read data in two portions, where the first portion (first sub-data packet) comprises a portion of head of the read data and the second portion (second sub-data packet) comprises the rest of the read data (para. 66, lines 3-5; para. 68, lines 8-90); where Uchida indicates the second portion of the read data may be larger than the first portion of the read data (see fig. 7(b) indicating a smaller rectangle representing the first portion and a larger rectangle representing the second portion)]
As per claim 20, Uchida teaches all the limitations of claim 17 as shown above and further teaches:
wherein the message UPIU comprises at least one of a ready-to-transfer UPIU and a response UPIU. [Uchida teaches write data transmission requests that can be sent to the host and causes the host to transmit write data to the memory device, where the write data transmission request may be an RTT UPIU (para. 55, lines 1-7); Uchida similarly teaches write or read completion status that can comprise a Response UPIU (para. 55, lines 13-15)]
As per claim 21, Uchida teaches all the limitations of claim 17 as shown above and further teaches:
wherein the host interface transmits the read data packet to the host through a first channel and receives a write data packet from the host through a second channel, different from the first channel. [Uchida teaches a host I/F containing a receiver (second channel) for receiving commands and data from a host and a transmitter (first channel) for sending data to the host (para. 45, lines 1-7); Uchida teaches the receiver (second channel) receiving write data from the host and the transmitter (first channel) sending read data to the host (para. 63, lines 1-5)]
As per claim 22, Uchida teaches all the limitations of claim 21 as shown above and further teaches:
wherein the host interface receives at least a portion of the write data packet through the second channel, while transmitting the read data packet to the host through the first channel.  [Uchida teaches a sequence of operations where a write data transmission request (RTT UPIU or message UPIU) is transmitted from the controller’s transmitter to the host, following by read data also being transmitted while receiving write data from the host simultaneously (para. 68, lines 1-9; also see fig. 7(b) showing the receipt of the write data simultaneously taking place with the transmission of read data; also compare with the process described in fig. 7(a) described to be performed without an overlap between the write data receipt and read data transmission (para. 62, line 1 – para. 64, line 4)]
As per claim 23,
A memory system comprising: a memory device; a buffer memory; a memory controller that [Uchida teaches a memory device (memory system) comprising a memory (memory device) and a memory controller (para. 29, lines 1-2); Uchida teaches the controller contains queues (buffer memory) (para. 45, lines 3-4; also see fig. 1, #13 and #14)]: acquires read data stored at an address of the memory device indicated by a read request received from an external host [Uchida teaches the controller may read data in the memory according to the host’s instruction (para. 35, lines 1-10); Uchida teaches that the host may indicate a logical address corresponding to a physical address of the memory (para. 42, lines 1-7)]; and subdivides the read data into first sub data and second sub data in response to determining that each of the read data and a message, stored in the buffer memory and authorizing a transfer of write data from the host to the memory system, are available for communication to the host. [Uchida teaches transmission of read data (read data or read data packet) to the host where, the entirety of the read data may be transmitted to the host in one sequence (para. 63, line 1 – para. 64, line 4), but, when a write data transmission request (RTT UPIU or message) is inserted into a priority queue (available for communication), the write data transmission request (the message) is transmitted after a first portion of the read data but before the rest of the read data that are transferred after the write data transmission request (the message) (subdividing) (para. 66, line 1 – para. 68, line 9), (para. 68, lines 1-9; also see fig. 7(b)); where the write data transmission request (message) causes (authorizes) the host to transfer write data to the controller (para. 55, lines 5-7)]
As per claim 24, Uchida teaches all the limitations of claim 23 as shown above and further teaches:
wherein the memory controller communicates both the first sub data and the message to the host before communicating the second sub data to the host. [Uchida teaches transmitting the write data transmission request (the message) after a first portion of the read data (first sub data) but before the rest of the read data (second sub data) (para. 66, line 1 – para. 68, line 9)]
As per claim 25, Uchida teaches all the limitations of claim 24 as shown above and further teaches:
wherein the memory controller receives the write data, communicated by the host in response to the message, from the host while simultaneously communicating the second sub data to the host. [Uchida teaches a sequence of operations where a write data transmission request (the message) is transmitted from the controller’s transmitter to the host, following by read data also being transmitted while receiving write data from the host simultaneously (para. 68, lines 1-9; also see fig. 7(b) showing the receipt of the write data simultaneously taking place with the transmission of read data; also compare with the process described in fig. 7(a) described to be performed without an overlap between the write data receipt and read data transmission (para. 62, line 1 – para. 64, line 4)]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Yang (US 20170126806 A1, hereinafter Yang)
As per claim 6, Uchida teaches all the limitations of claim 3 as shown above but does not explicitly disclose:
wherein a size of the first sub-data packet is equal to a size of the second sub-data packet. [Yang teaches two divided data packets being of the same size (para. 71, lines 1-2), whereas Uchida teaches one data packet being divided into two data packets (para. 66, lines 1-5; para. 68, lines 1-9)]
Uchida and Yang are analogous to the claimed invention because they are in the same field of endeavor involving data storage and transmission.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Uchida and Yang, to modify the disclosures by Uchida to include disclosures by Yang since both Uchida and Yang teach data storage and transmission. Therefore, it would be applying a known technique (divided data packets comprising the same size) to a known device (memory device that divides a read packet into multiple parts) ready for improvement to yield predictable results (memory device that divides a read packet into multiple parts of same sizes for more uniform and predictable rate of data transmission). MPEP 2143
Therefore, it would have been obvious to combine Uchida and Yang for the benefit of creating a method to obtain the above specified limitations.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Minato et al. (US 20190286604 A1, hereinafter Minato)
As per claim 15, Uchida teaches all the limitations of claim 12 as shown above and further discloses:
wherein: the memory system divides the read data packet into a first sub-data packet and a second sub-data packet and sequentially transmits the first sub-data packet, the message UPIU, and the second sub-data packet to the host [Uchida teaches an operation where a portion (first sub-data packet) of a read data is transmitted to the host in response to a read command (para. 66, lines 1-5) and, in response to a write data transmission request (RTT UPIU or message UPIU) being stored in a queue (buffer), transmitting the write data transmission request (RTT UPIU or message UPIU) prior to transmitting the rest (second sub-data packet) of the read data (para. 68, lines 1-9).],
Uchida does not explicitly disclose, but Minato discloses:
and at least one of the first sub-data packet and the second sub-data packet has a size different from a size of the write data packet. [Minato teaches a read data packet with size smaller (different) than a write data packet (para. 36, lines 11-12), where a read data packet that is divided according to Uchida’s disclosure (para. 66, lines 1-5; para. 68, lines 1-9) would necessarily comprise sub-data packets of size that is smaller (different) than the write data packet as well] 
Uchida and Minato are analogous to the claimed invention because they are in the same field of endeavor involving data storage.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Uchida and Minato, to modify the disclosures by Uchida to include disclosures by Minato since both Uchida and Minato teach data packet transmission involving memory systems. Therefore, it would be applying a known technique (transmitting write data packets that are larger than read data packets) to a known device (memory device transmitting read data packets in portions) ready for improvement to yield predictable results (memory device transmitting read data packets in divided portions, where the read data packet is of smaller size than a write data packet in order to prioritize minimizing pipelining issues in retrieving read data). MPEP 2143
Therefore, it would have been obvious to combine Uchida and Minato for the benefit of creating a method to obtain the above specified limitations.
As per claim 16, Uchida in view of Minato teaches all the limitations of claim 15 as shown above and further discloses:
wherein the size of each of the first sub-data packet and the second sub-data packet is smaller than the size of the write data packet [Minato teaches a read data packet with size smaller than a write data packet (para. 36, lines 11-12), where a read data packet that is divided according to Uchida’s teaching would necessarily comprise sub-data packets of size that is smaller than the write data packet as well (para. 66, lines 1-5; para. 68, lines 1-9)].  
Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Kobayashi et al. (US 20190081903 A1, hereinafter Kobayashi)
As per claim 19, Uchida teaches all the limitations of claim 18 as shown above, and further teaches:
wherein the size of the first sub-data packet is a minimum size of a data packet that the host interface outputs to the host. [Uchida teaches transmitting read data in two portions, where the first portion (first sub-data packet) comprises a portion of head of the read data and the second portion (second sub-data packet) comprises the rest of the read data (para. 66, lines 3-5; para. 68, lines 8-90)]
Uchida does not explicitly disclose, but Kobayashi discloses:
wherein the size of the first sub-data packet is a minimum size of a data packet that the host interface outputs to the host. [Kobayashi teaches transmitting data that is set to be at the minimum size value that is permitted (para. 94, lines 1-15)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Uchida with Kobayashi’s disclosures directed towards setting and transmitting data at minimum available size. Doing so would allow for a more efficient data transfer by minimizing transfer delays (para. 94, lines 9-11).
Therefore, it would have been obvious to combine Uchida and Kobayashi for the benefit of obtaining the above specified limitations.
As per claim 28, Uchida teaches all the limitations of claim 23 as shown above, and further teaches:
wherein the memory controller subdivides the read data such that the first sub data is encapsulated within a minimum-size packet. [Uchida teaches transmitting read data in two portions, where the first portion (first sub data) comprises a portion of head of the read data and the second portion (second sub data) comprises the rest of the read data (para. 66, lines 3-5; para. 68, lines 8-90)]
Uchida does not explicitly disclose, but Kobayashi discloses:
wherein the memory controller subdivides the read data such that the first sub data is encapsulated within a minimum-size packet. [Kobayashi teaches transmitting data that is set to be at the minimum size value that is permitted (para. 94, lines 1-15)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Uchida with Kobayashi’s disclosures directed towards setting and transmitting data at minimum available size. Doing so would allow for a more efficient data transfer by minimizing transfer delays (para. 94, lines 9-11).
Therefore, it would have been obvious to combine Uchida and Kobayashi for the benefit of obtaining the above specified limitations.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Yoshimura (US 20120030385 A1, hereinafter Yoshimura)
As per claim 26, Uchida teaches all the limitations of claim 25 as shown above and further teaches:
wherein the memory controller: subdivides the read data into the first sub data, the second sub data, and third sub data in response to determining that each of the read data, the message and another message, stored in the buffer memory and authorizing a transfer of other write data from the host to the memory system, are available for communication to the host, and communicates both the second sub data and the other message to the host before communicating the third sub data to the host. [Uchida teaches transmission of read data (read data or read data packet) to the host where, the entirety of the read data may be transmitted to the host in one sequence (para. 63, line 1 – para. 64, line 4), but, when a write data transmission request (which may correspond to the message) is inserted into a priority queue (available for communication), the write data transmission request (the message) is transmitted after a first portion of the read data but before the rest of the read data that are transferred after the write data transmission request (sub dividing) (para. 66, line 1 – para. 68, line 9), where the first portion transferred may correspond to the first sub data and the rest of the data may correspond to the second sub data; where the write data transmission request (the message) causes (authorizes) the host to transfer write data (also comprising other write data) to the controller (para. 55, lines 5-7)]
While Uchida teaches the configuration of using the write data transmission request to divide the read data, it does not explicitly disclose repeating the process for a another of write data transmission request and further dividing the read data. However, Yoshimura discloses:
wherein the memory controller: subdivides the read data into the first sub data, the second sub data, and third sub data in response to determining that each of the read data, the message and another message, stored in the buffer memory and authorizing a transfer of other write data from the host to the memory system, are available for communication to the host, and communicates both the second sub data and the other message to the host before communicating the third sub data to the host. [Yoshimura teaches interrupting transfer of read data between different frames of transfer (which may correspond to sub data) in order to transfer data specified by a write command between the transfers of the read data frames (para. 65, lines 1-18); Uchida teaches write transmission requests (messages) that are issued as a part of host-issued write command (Uchida: para. 55, lines 1-4) and a buffer that can hold the packets to be transferred to the host (Uchida: para. 47, line 1 – para. 48, line 7), where Yoshimura’s teaching of repeated interruptions of read data transfer may be combined with Uchida’s configuration involving segmenting stored read data in order to make transfers of write transmission requests (messages) associated with a write command, resulting in the read data segmented into a three or more portions and the transfer of two or more write transmission requests (one of which may correspond to another message).]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the disclosures provided by Uchida with Yoshimura’s disclosures directed towards interruption of read data transfers to execute transfers associated with execution of a write command. Doing so would allow for improved administration of read and write commands by avoiding “decrease in the efficiency of buffer transfer”. [Yoshimura: 0005]
Therefore, it would have been obvious to combine Uchida and Yoshimura for the benefit of obtaining the above specified limitations.

	
As per claim 27, Uchida teaches all the limitations of claim 26 as shown above and further teaches:
wherein the memory controller receives the other write data, communicated by the host in response to the other message, from the host while simultaneously communicating the third sub data to the host. [Uchida teaches a sequence of operations where a write data transmission request (RTT UPIU) is transmitted from the controller’s transmitter to the host, following by read data also being transmitted while receiving write data from the host simultaneously (para. 68, lines 1-9; also see fig. 7(b) showing the receipt of the write data (other write data) simultaneously taking place with the transmission of read data; also compare with the process described in fig. 7(a) described to be performed without an overlap between the write data receipt and read data transmission (para. 62, line 1 – para. 64, line 4); where this operation may occur through the teachings of Uchida and Yoshimura where Yoshimura’s teaching of segmenting reading data for transmissions associated with write data may allow transmission of a second data transmission request (other message), which causes host to transmit write data, before transmission of the following segment of read data (third sub data) (Uchida: para. 55, lines 1-4; Yoshimura: para. 65, lines 1-18)]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183